Exhibit 10.67

 

FIRST AMENDMENT TO REVOLVING LOAN PROMISSORY NOTE

 

This First Amendment to Revolving Loan Promissory Note (this “Amendment”) is
entered into as of June 30, 2009, by and between AMERICAN AGCREDIT, PCA, an
agricultural credit association chartered pursuant to the Farm Credit Act of
1971 (“Lender”), and ML MACADAMIA ORCHARDS, L.P., a Delaware limited
partnership, and ML RESOURCES, INC., a Hawaii corporation (together,
“Borrower”).

 

R E C I T A L S:

 

A.                                   Borrower and Lender entered in to a Third
Amended and Restated Credit Loan Agreement dated June 30, 2009 (the “Credit
Agreement”) whereby Lender agreed, among other things, to modify the terms of
repayment and extend the maturity date of that certain Revolving Loan Promissory
Note dated July 8, 2008 in the amount of Six Million Dollars ($6,000,000.00)
made by Borrower in favor of Lender (the “Revolving Note”).

 

B.                                    The parties are entering into this
Amendment to evidence the extension of the maturity of the Revolving Note.

 

NOW, THEREFORE, taking the forgoing Recitals into account, and for other good
and valuable consideration, the receipt of which are hereby acknowledged, the
parties agree as follows:

 

A G R E E M E N T

 

1.                                      Amendment.  The maturity date of the
Revolving Note, as stated in the third paragraph thereof, is hereby extended
from May 1, 2009 to June 29, 2010.

 

2.                                      No Other Amendments.  Except as modified
expressly or by necessary implication herein or in the Credit Agreement, all of
the terms and conditions of the Revolving Note shall remain unchanged and in
full force and effect.

 

3.                                      Security Remains.  All security and
collateral now securing the indebtedness and obligations evidenced by the
Revolving Note remain in effect and secure the Revolving Note and indebtedness
thereunder as amended by these presents (including, without limitation, the
Mortgage and Security Agreements described in the Credit Agreement).

 

4.                                      Applicable Law.  This Amendment has been
executed, delivered and accepted at Santa Rosa, California, and shall be
governed by, and interpreted and construed in accordance with, the laws of the
State of California.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this First Amendment to Revolving Loan Promissory Note has
been duly executed as of the date first written above.

 

 

ML MACADAMIA ORCHARDS, L.P., a Delaware limited partnership

 

 

 

By:

ML RESOURCES, INC., a Hawaii corporation, its managing general partner

 

 

 

 

 

 

By:

/s/ Dennis J. Simonis

 

 

Name:

Dennis J. Simonis

 

 

Title:

CEO and President

 

 

 

ML RESOURCES, INC., a Hawaii corporation, as Borrower

 

 

 

 

 

By:

/s/ Dennis J. Simonis

 

Name:

Dennis J. Simonis

 

Title:

CEO and President

 

 

 

 

 

AMERICAN AGCREDIT, PCA

 

 

 

 

 

By:

/s/ Sean O’Day

 

Name:

Sean O’Day

 

Title:

SeniorVice President

 

2

--------------------------------------------------------------------------------